DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “Wire Structure, Display Panel, Display Device with High Thermal Conductivity Layer and Manufacturing Method”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US 2017/0194596 A1; hereinafter, “Shen”).
Regarding claims 1-8 and 10-16:
	re claim 1, Shen discloses (in Fig. 3) a wire structure for a display panel, comprising:
a first wire layer 33/61 ([0033] and [0057], note: layer 33 is made of ITO and the first wiring layer need not be a continuous layer as currently claimed); and
a thermally conductive layer 42 ([0042], e.g., layer 42 can be gold) above the first wire layer, wherein a thermal conductivity of the thermally conductive layer 42 (Au = 310 W/(m*K)) is greater than a thermal conductivity of the first wire layer 33/61 (e.g., layer 33 is ITO = 10.2 W/(m*K));
re claim 2, the wire structure according to claim 1, further comprising: a first insulating layer 70/80/70 [0028] between the first wire layer 33/61 and the thermally conductive layer 42;
re claim 3, the wire structure according to claim 1, wherein the thermal conductivity of the thermally conductive layer 42 (see [0042], e.g., gold has a thermal conductivity of 310 W/(m*K)) is greater than 200 W/(m*K);
re claim 4, the wire structure according to claim 1, wherein a material of the thermally conductive layer 42 [0042] comprises at least one of aluminum, copper, gold or silver;
re claim 5, the wire structure according to claim 1, wherein an orthographic projection of the first wire layer 33/61 on a plane where the thermally conductive layer 42 is located at least partially overlaps with an orthographic projection of the thermally conductive layer 42 on the plane where the thermally conductive layer is located (Fig. 3);
re claim 6, the wire structure according to claim 1, wherein the first wire layer 33/61 is electrically connected to a gate 61 [0028] of a thin film transistor 60 [0028] of the display panel;
re claim 7, the wire structure according to claim 1, wherein the first wire layer 33/61 comprises a plurality of first wire portions spaced apart and in a same layer (i.e., a typical device will include numerous pixels arranged in an array, wherein each pixel comprises wire layer 33/61), wherein the thermally conductive layer 42 (Fig. 3) is above the plurality of first wire portions (i.e., the heat dissipation structure 51/40 is for the display panel);
re claim 8, the wire structure according to claim 7, wherein an orthographic projection of the plurality of first wire portions on a plane where the thermally conductive layer is located at least partially overlaps with an orthographic projection of the thermally conductive layer on the plane where the thermally conductive layer is located (Fig. 3, i.e., the heat dissipation structure 51/40 is for the display panel, accordingly, the matrix of pixels overlaps the heat dissipation structure);
re claim 10, A display panel, comprising: the wire structure according to claim 1 (see abstract);
re claim 11 A display device, comprising: the display panel according to claim 10 [0001]; and 
re claims 12-16, These claims are essentially drawn to a manufacturing method for the product in claims 1, 2, 4 and 7, wherein all pertinent limitations in these claims are recited in claims 1, 2, 4 and 7; accordingly, Shen discloses all limitations in these claims for similar reasons state above with respect to claims 1, 2, 4 and 7.
Therefore, Shen anticipates claims 1-8 and 10-16.

Allowable Subject Matter
Claims 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 is allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 1;
Claim 17 is allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 12; and 
Claim 18 is allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claims 12 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose thermally conductive layer having high thermal conductivity similar to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892